DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration Under 37 C.F.R. §1.132
Hideyuki Hashimoto Declaration (Declaration Under 37 C.F.R. §1.132 filed on 08/22/2022) with respect to the 103 rejection of claim 1 has been fully considered and is persuasive. 
The Declaration from Hashimoto indicates that the limitation of “trap portion” within the plurality of crystal grains is nonobvious over the asserted prior art. The Examiner agrees with the stipulation in Hashimoto’s Declaration that the inherent characteristics of “trap portions” in crystal structures from the references used in the last office action (mailed 03/23/2022) is not the same as the claimed “trap portion” in claim 1. As the Declaration states, the “trap portion” in the Examiner’s references is a point defect in the crystal lattice where an oxygen atom has been lost from its respective position in the lattice causing an electronegative component (negatively charged anion resulting from a vacancy that is electron poor). Whereas, the claimed “trap portion” is trapping an electropositive metallic element (positively charged cations resulting from the tendency of an atom to donate electrons) from the claimed list of elements (at least one element selected from the group consisting of Ni, Cu, Pt, Sn, Pd and Ag). Therefore, there would be no plausible basis to conclude that an electropositive metallic element would be trapped in an oxygen vacancy.
Consequently, the statement from the inventor made in the Declaration along with Applicant’s Remarks and Claim Amendments (filed 08/22/2022) are sufficient evidence to withdraw the rejection of claim 1 based on 103 from the last office action (mailed 03/23/2022).  

Response to Applicant’s Remarks and Amendments
Applicant’s Claim Amendments and Remarks (filed 08/22/2022) amending independent claim 1 along with Hashimoto’s Declaration are convincing due to the following reasons in Applicant’s Remark and in Applicant’s Claim Amendments outline below.
	Applicant’s Remarks concerning the inherent functionality of “trapping portion” described in the cited art as the concept of "oxygen vacancies" or "oxygen trapping" does not have the same functionality as the claimed limitation of “trapping portion in crystal grains”. Applicant reiterated from the Declaration that the claimed “trapping portion” of positively-charged particles or electropositive elements would have no basis to conclude that an electron-poor gap in the lattice would attract or retain negative particles in the in the inherent nature of electronegative component structure of an "oxygen vacancy".
	Applicant's Claim Amendments with respect to independent claim 1 are persuasive due to defining the structural limitations of the of a trap portion in the plurality of crystal grains:
Have at least one element that is selected from the group consisting of Ni, Cu, Pt, Sn, Pd and Ag be present locally in the trap portion.
Trap portion includes a site in the crystal grain that has a crystallinity different from another part of the crystal grain, and where the site includes a linear plane defect in the crystal grain.
The linear plane defect has the length of 20 nm or more in a longitudinal direction, where the trap portion is configured to trap the at least one element.

The rejections of the claims cited in the last Office Action (mailed on 03/23/2022) are withdrawn.

Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer electronic component comprising: …at least some of the plurality of crystal grains having a trap portion therein, and at least one element selected from the group consisting of Ni, Cu, Pt, Sn, Pd and Ag is present locally in the trap portion…wherein the trap portion includes a site in the crystal grain that has a crystallinity different from another part of the crystal grain, and wherein the site includes a linear plane defect in the crystal grain, the linear plane defect having a length of 20 nm or more in a longitudinal direction thereof, the trap portion configured to trap the at least one element, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-4 and 7-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847